NOS.
12-05-00397-CR
         
12-05-00398-CR
         
12-05-00399-CR
 
IN THE COURT OF APPEALS 
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
JAMARIST MONTREL PAXTON, §                      APPEALS
FROM THE 241ST
APPELLANT
 
V.        §                      JUDICIAL DISTRICT COURT OF
 
THE STATE OF TEXAS,
APPELLEE   §                      SMITH
COUNTY, TEXAS
                                                                                                                                                           

MEMORANDUM OPINION
PER CURIAM
            Jamarist
Montrel Paxton appeals his three convictions for delivery of a controlled
substance in a drug free zone.  In each
case, he entered a guilty plea.  The
trial court sentenced him to eight years of imprisonment in each case, the
sentences to run concurrently.  Appellant’s
counsel filed a brief in compliance with Anders v. California,
386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967) and Gainous v.
State, 436 S.W.2d 137 (Tex. Crim. App. 1969).  We affirm.
 
Background
            Appellant
was charged by information with three separate offenses of delivery of cocaine
within one thousand feet of an elementary school.  In each case, Appellant waived his right to a
jury trial, stipulated to the evidence, and pleaded guilty without an agreement
as to punishment.  After a presentence
investigation and a sentencing hearing, the trial court sentenced Appellant to
eight years of confinement in each case. 
The trial court ordered the three sentences to run concurrently.
 
Analysis
Pursuant to Anders v. California
            Appellant’s
counsel filed a brief in compliance with Anders and Gainous,
stating that he has diligently reviewed the appellate records and is of the
opinion that the records reflect no reversible error and that there is no error
upon which an appeal can be predicated. 
He further relates that he is well acquainted with the facts in these
cases.  In compliance with Anders,
Gainous, and High v. State, 573 S.W.2d 807 (Tex.
Crim. App. 1978), Appellant’s brief presents a chronological summation of the
procedural history of the cases, and further states that Appellant’s counsel is
unable to raise any arguable issues for appeal.1  We have likewise reviewed the records for
reversible error and have found none.
 
Conclusion
            As
required by Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App.
1991), Appellant’s counsel has moved for leave to withdraw.  We carried the motion for consideration with
the merits of the appeal.  Having done so
and finding no reversible error, Appellant’s counsel’s motion for leave to
withdraw is hereby granted and the trial court’s judgments are affirmed.
Opinion
delivered May 26, 2005.
Panel
consisted of Worthen, C.J., Griffith, J., and DeVasto, J.
 
 
 
 
 
 
(DO NOT PUBLISH)




1
Counsel for Appellant certified in his motion to withdraw that he provided
Appellant with a copy of this brief and that Appellant was given time to file
his own brief in these causes.  The time
for filing such a brief has expired and we have received no pro se brief.